DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the term “EMC”.  Acronyms and/or abbreviations must be defined the firs they are used in each claim group.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, 11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Baarman et al. US 2011/0181240 A1 (“Baarman”).
As to claim 1, Baarman discloses an inductive charging device for an electrically operated vehicle (Paragraph 3), comprising: 
a housing including a bottom and a cover (Figure 13 or Paragraph 101 – e.g., secondary coil housing element 550 including a bottom portion and outer layer element 552);  
at least one induction coil and at least one magnetic conductor each being arranged at least partly in the housing (Figure 13 or Paragraph 101 – e.g., secondary coil element 540 and shielding layers elements 556 and 558);  
a supporting structure arranged at least partly in the housing (Figure 13 or Paragraph 101 – e.g., inner layer element 554, in combination with the outer layer and shielding layers);  
the supporting structure including a first structure portion and a second structure portion (Figure 13 or Paragraph 101 – e.g., inner layer element 554 may be divided into multiple portions such as front/back or left/right, or the other housing layers may be considered a part of the supporting structure);  and 
wherein the second structure portion lies at least partly against a cover portion of the cover
As to claim 2, Baarman discloses the device of claim 1.  Baarman further discloses wherein the first structure portion lies at least partly against a bottom portion of the bottom (Figure 13 or Paragraph 101 – e.g., multiple portions of inner layer element 554 or the shielding elements may be considered “partly against” the outer layer).
As to claim 3, Baarman discloses the device of claim 1.  Baarman further discloses at least one coil bottom arranged between the supporting structure and the bottom, wherein the first structure portion lies at least partly against the at least one coil bottom (Figure 13 or Paragraph 101 – coil 540 between the bottom of the housing and multiple housing elements, e.g., “secondary coil 540 may be generally supported by a surface above the secondary coil 540”).
As to claim 4, Baarman discloses the device of claim 1.  Baarman further discloses wherein the inductive charging device in an installed position is secured on the electrically operated vehicle via at least one vehicle portion (Figures 9, 16, or 17 – e.g., the housing is attached to the vehicle), and wherein the second structure portion in the installed position of the inductive charging device lies at least partly against the at least one vehicle portion (Figures 9, 16, or 17 – e.g., the entire top section of the housing is in contact with the bottom of vehicle).
As to claim 8, Baarman discloses the device of claim 1.  Baarman further discloses wherein at least one of: the at least one induction coil is arranged at least partly between the second structure portion of the supporting structure and the bottom of the housing;  and at least a partial portion of the bottom defines a bulge extending away from the cover (Figure 13 – e.g., the shape of the cover, or Paragraph 101 – coil 
As to claim 10, Baarman discloses the device of claim 1.  Baarman further discloses at least one coil bottom and one a coil holder provided between the at least one induction coil and the bottom (Figure 13 – e.g., bottom of coil and inner layer 554 between the induction coil 540 and the bottom of the housing).
As to claim 11, Baarman discloses the device of claim 10.  Baarman further discloses wherein at least one of the first structure portion lies at least partly against the at least one coil bottom (Figure 13 or Paragraph 101 – e.g., inner layer element 554 is below induction coil 540) and the first structure portion is connected in a shear-resistant manner to the at least one coil bottom;  and, wherein the second structure portion is connected in a shear-resistant manner to the cover (Paragraph 101 – e.g., the housing includes a “skid plate” and connections between interior elements used to “support and protect the secondary coil”, which may be considered to be shear-resistant).
As to claim 13, Baarman discloses the device of claim 1.  Baarman further discloses wherein the cover has a receiving portion, and wherein an electronic module is accommodated in the receiving portion (Figure 13 or Paragraph 101 – e.g., charging electronics accommodated within the secondary coil housing 552).
As to claim 14, Baarman discloses the device of claim 1.  Baarman further discloses wherein the cover in an installed position together with a separate vehicle-side shielding element provides a shielding against electrical and magnetic fields (Paragraphs 101-102 – e.g., multiple shielding layers, with the possibility of additional shielding).
As to claim 15, Baarman discloses the device of claim 1.  Baarman further discloses at least one of: a first electronic module arranged on a side of the cover facing away from the bottom;  and a second electronic module arranged in a receiving portion in the cover (Figures 13 or 17 or Paragraph 101 – e.g., electronic modules such as the secondary coil 540 or tuning capacitors 546). 
As to claim 16, Baarman discloses the device of claim 1.  Baarman further discloses an EMC protection device, wherein the EMC protection device is structured and arranged to completely cover an electronic module (Paragraphs 101-102 – e.g., multiple shielding layers used to shield electronics) and is secured on a side of the cover facing away from the bottom to provide a shielding and facilitate reducing interference from electromagnetic signals given off by the electronic module (Figure 13 and Paragraphs 101-102 – e.g., multiple shielding layers above the cover);  and wherein the EMC protection device includes at least one of an electrical connection and a fluidic connection (Paragraphs 101-102 – e.g., shielding layers made of ferromagnetic material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman as applied to claim 1 above, and further in view of Horiuchi US 2014/0111002 A1 (“Horiuchi”).
As to claim 5, Baarman discloses the device of claim 1.  Baarman further discloses wherein: the inductive charging device in an installed position is secured on 
As to claim 6, Baarman discloses the device of claim 1.  Baarman teaches an inductive vehicle charger and supporting structure but does not disclose the specific form factor of claim 6.  However, the missing element is well known in the art because while disclosing an inductive vehicle charger, Horiushi teaches the structure of claim 6.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first structure portion is configured as at least one of a 
As to claim 7, Baarman and Horiuchi disclose the device of claim 6.  Baarman and Horiuchi further disclose wherein at least one of the plurality of supporting arms has a partial portion of a nonlinear profile (Horiuchi Figures 5 or 8 – e.g., bush elements 54 have a cylindrical or circular cross section).
As to claim 9, Baarman discloses the device of claim 1.  Baarman teaches an inductive vehicle charger and supporting structure but does not disclose the cooling system of claim 6.  However, the missing element is well known in the art because while disclosing an inductive vehicle charger, Horiushi teaches using ducts and cooling air in order to cool the receiver (Horiushi Figure 19 or Paragraphs 174-179).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the charger of Baarman to use the cooling system of Horiushi and to use at least one cooling duct system provided between the cover and the bottom for the flow control of a fluid because doing so would prevent the coil from overheating and more efficiently provide inductive charging. 
As to claim 12, Baarman discloses the device of claim 1.  Baarman teaches an inductive vehicle charger and supporting structure but does not disclose the cooling system of claim 12.  However, the missing element is well known in the art because while disclosing an inductive vehicle charger, Horiushi teaches using ducts and cooling air in order to cool the receiver (Horiushi Figure 19 or Paragraphs 174-179).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the charger of Baarman to use the cooling system of Horiushi and to have at least one of: a first thermally conductive element provided between the at least one magnetic conductor and a cooling duct system disposed between the cover and the bottom ;  and a second thermally conductive element provided between the at least one induction coil and the at least one magnetic (Horiushi Figure 19 or Paragraphs 176-179 – e.g., cooling medium flow path 127 in contact with the shield 45 and cools the resonant coil 11) because doing so would prevent the coil from overheating and more efficiently provide inductive charging.
As to claim 20, Baarman and Horiuchi disclose the device of claim 6.  Baarman and Horiuchi further disclose wherein at least one of: at least one of the plurality of supporting arms is arranged on at least one receiving device;  some of the plurality of supporting arms are arranged respectively on at least one receiving device;  and all of the plurality of supporting arms are arranged respectively on at least one receiving device (Horiushi Figure 5 or Paragraphs 88-96 – e.g., bush elements 54 arranged on the receiving device/coil housing).
Allowable Subject Matter
Claims 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest an inductive charging device having the combination of elements in the claims including, among other elements, the encircling first and second structure configuration described in claims 17-19, in combination with the other coil frame, charger, and structural elements of the claims.
In addition to Baarman and Horiuchi, cited above, Cook et al. US 2012/0161696 A1 discloses wireless EV charging, without the encircling first and second structure configuration described in claim 17.
Ichikawa et al. US 2014/0305722 A1 discloses an electric vehicle with a mounted induction coil for charging, without the encircling first and second structure configuration of claim 17.
Weber et al. US 2021/0110960 A1 discloses inductive charging including shielding and heat sink elements, without the encircling first and second structure configuration of claim 17.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.